Citation Nr: 0941956	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
November 1972.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat Action 
Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the RO.  

In May 2009, during the course of the appeal, the Veteran had 
a hearing at the San Antonio, Texas, VA satellite office 
before the Veterans Law Judge whose signature appears at the 
end of this decision.  


FINDINGS OF FACT

1.  The Veteran's high frequency sensorineural hearing loss 
disability was first manifested many years after service, and 
there is no competent evidence of record that it is in any 
way related thereto.

2.  The Veteran's tinnitus was first manifested many years 
after service, and there is no competent evidence of record 
that it is in any way related thereto.


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss disability is not the result 
of injury or disease incurred in or aggravated by service, 
nor may a high frequency sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's tinnitus is not the result of injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify and assist the Veteran in the development of 
the issues of entitlement to service connection for a hearing 
loss disability and tinnitus.  38 U.S.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In December 2004, VA received the Veteran's claim of 
entitlement to service connection for hearing loss disability 
and tinnitus; there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran of the 
criteria for service connection and the criteria, generally, 
for rating service-connected disabilities.  VA also informed 
the Veteran of the criteria for assigning effective dates, 
should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting the Veteran's treatment after service, 
including those from VA, his employer, and other private 
sources.  VA also examined the Veteran to determine the 
nature and etiology of any hearing loss disability or 
tinnitus found to be present.  This examination included a 
review of the Veteran's claims folder, a history obtained 
from the Veteran, clinical testing, and nexus opinions 
concerning the disabilities, which were accompanied by a 
rationale therefore.  The Board concludes that the 
examination was adequate for compensation purposes.  Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  Finally, the 
Veteran was given an opportunity to present additional 
evidence and argument at his hearing before the undersigned 
Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support either of his claims; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For certain disabilities, service connection may be presumed 
when such disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from active 
duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is applicable to organic diseases of the 
nervous system, such as a sensorineural hearing loss 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

The foregoing criteria notwithstanding, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2009).  For any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  

The foregoing provisions considerably lighten the burden of a 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  However, 
they do not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
The Veteran must still meet his evidentiary burden with 
respect to service connection.  To rebut a finding of service 
connection, VA must present clear and convincing evidence to 
the contrary.  Collette v. Brown, 82 F. 3d 389, 392 (Fed. 
Cir. 1996).  

The Evidence

During his May 1968 service entrance examination, the Veteran 
denied having, or ever having had, hearing loss.  On 
audiometric testing, he demonstrated the following puretone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
-10
LEFT
0
-10
-10
-10
-10

Speech audiometry was not performed.  

During an April 1971 reenlistment examination, the Veteran's 
bilateral hearing acuity was 15/15 for the whispered and 
spoken voice.

During his November 1972 service separation examination, the 
Veteran demonstrated the following puretone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

Speech audiometry was not performed.  


During audiometric testing for his employer in May 1984, the 
Veteran demonstrated the following puretone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
10
5
0
5
30

Speech audiometry was not performed.  

During audiometric testing for his employer in May 1988, the 
Veteran demonstrated the following puretone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
20
LEFT
5
5
10
10
35

Speech audiometry was not performed.  

During audiometric testing for his employer in June 1990 the 
Veteran demonstrated the following puretone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5

5
5
5
20
LEFT
5
10
10
15
40



Speech audiometry was not performed.  

During audiometric testing for his employer in May 1994, the 
Veteran demonstrated the following puretone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
40
LEFT
10
5
20
40
50

Speech audiometry was not performed.  

The Veteran's audiometric test results for his employer, 
performed from May 1994 through September 2002, essentially 
confirmed the presence of bilateral hearing loss disability 
under VA criteria.  Right ear hearing loss was shown during 
audiometric testing beginning in June 1990.

In April 2005, the Veteran was examined by VA to determine 
the nature and etiology of any hearing loss disability or 
tinnitus found to be present.  He complained of a twenty-five 
year history of a gradual onset of hearing loss disability 
and of a ten to fifteen year history of tinnitus.  He 
reported that following service, he worked for approximately 
thirty years for the Cleveland Cliffs Iron Company.  That 
employment including five years in the rock crushing mill 
area, six years in trucking, and fifteen years as a 
supervisor.  It was noted that the Veteran had periodic 
hearing evaluations over the course of his employment, and 
the examiner stated that a high level of noise exposure could 
be presumed.  It was also noted that the Veteran had received 
hearing aids through his employer.

In conjunction with his VA examination, the Veteran underwent 
audiometric testing which revealed the following puretone 
thresholds, in decibels, at the indicated hertz levels:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
60
60
LEFT
25
30
35
55
65

Speech audiometry revealed word recognition of 68 percent in 
the right ear and 76 percent in the left ear.  

The examiner concluded that the Veteran had a bilateral high 
frequency emphasis sensorineural hearing loss, slightly worse 
in the right ear.  The examiner found no evidence of record 
to support a claim of hearing loss related to military 
service.  He noted that similarly, the reported onset of 
tinnitus was well-removed from military service.  He 
concluded that because the Veteran's service separation 
examination was completely normal, there was no likelihood 
that his hearing loss was sustained during military service.  
Rather, the examiner found that the Veteran's work history, 
provision of hearing aids by his employer, and gradual onset 
of hearing loss suggested that the Veteran's hearing loss 
disability was sustained after military service.

During his hearing before the undersigned Veteran's Law 
Judge, the Veteran testified that he had experienced 
significant noise exposure in service, particularly during 
combat in the Republic of Vietnam.  He noted that during his 
service in Vietnam, he had not received hearing protection.  
He stated that during a physical examination prior to his 
employment with the Cleveland Cliffs Iron Company, it was 
noted that he had a high frequency hearing loss and that he 
had continued to receive hearing tests throughout his 
employment.  It was also noted that he had been issued 
hearing protection during his career.  Following the 
Veteran's testimony, the undersigned Veterans Law Judge left 
the record open so that the Veteran could submit additional 
evidence to substantiate his claim.  Additional evidence was 
submitted and RO review thereof was waived.



Analysis

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus, as a result of noise exposure in 
service.  He contends that unlike his job after service, he 
did not wear ear protection on active duty.  Therefore, he 
maintains that service connection for hearing loss disability 
and tinnitus is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

Initially, the Board notes that the Veteran served in combat.  
Exposure to high levels of noise is entirely consistent with 
the circumstances, conditions, and hardships of such service, 
and, therefore, the Board accepts that element of his claim.  
The evidence also shows that he has a current sensorineural 
hearing loss disability and tinnitus.  The question, then, is 
whether there is a nexus between either or both of those 
disabilities and his noise exposure in service.  After 
reviewing the claims folder, the Board concludes there is 
not.

The evidence of record shows that the Veteran's hearing 
acuity during service was well within normal limits for VA 
purposes.  Although he currently has hearing loss disability 
in each ear, the record shows that it was first manifested in 
the 1990's, many years after his separation from service.  
There is no competent evidence of continuing symptomatology 
during the years between his separation from service in 1972 
and the 1990's, when current hearing loss disability was 
confirmed.  Moreover, the Veteran has not submitted or 
identified any competent evidence which reflects a nexus 
between his current hearing loss disability and service.  
Indeed, following the April 2005 VA examination and a 
comprehensive review of the claims folder, the examiner 
concluded that it was less likely than not that the Veteran's 
hearing loss disability was related to noise exposure in 
service.  Rather, the preponderance of the evidence shows 
that he had prolonged noise exposure during his employment 
after service.  Even if he did not wear ear protection in 
service but did so after his discharge, the fact remains that 
he did not develop hearing loss disability until there was 
significant noise exposure during his post-service 
employment.  In this regard, the Board notes that the Veteran 
was issued hearing aids years after service by his employer; 
and the VA examiner suggests that a slowly progressive 
hearing loss disability is not consistent with acoustic 
trauma.  Finally, the Board notes that the Veteran did not 
file his initial claim for a hearing loss disability or 
tinnitus until December 2004.  That he did not do so 
militates against his claim.  

By themselves, none of the foregoing findings is dispositive.  
Taken together, however, the preponderance of the evidence 
shows that the Veteran's hearing loss disability and tinnitus 
are unrelated to service.  In fact, the only reports of a 
nexus between the Veteran's hearing loss disability and 
tinnitus come from the Veteran and his wife.  As lay persons, 
they are only qualified to report on matters which are 
capable of lay observation, such as his symptoms.  For 
example, they can report when they first noticed that the 
Veteran had difficulty hearing.  However, they are not 
qualified to render opinions which require medical expertise, 
such as the diagnosis of those symptoms or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
lay opinions, without more, cannot be considered probative 
evidence of service connection.  38 C.F.R. § 3.159(a).  

Absent competent evidence of a nexus between the Veteran's 
current hearing loss disability and tinnitus and service, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection for the hearing loss 
disability and tinnitus is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claims.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 




ORDER

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


